Title: To Alexander Hamilton from James Duane, 10 September 1779
From: Duane, James
To: Hamilton, Alexander


Manor Livingston [New York] 10th. September 1779
Dear Sir
Accept my Thanks for your Favour of the 28 Augt and your obliging assurances that you will comply with my Request, unless my anxiety for the Events of the Campaign had been very great I should not have been so unreasonable as to impose this Burthen on any of my much respected Friends at head Quarters; well knowing that they of all others have the least Leisure. I find the British Reinforcement is arivd; to me it brings no Terror; as I think we have the strongest Evidence, I mean the Debates of Parliament, that it was not originally intended to exceed 4000 Men; it may have been short of that number at the Embarkation; it may have diminished by Sickness on the Passage; & there can be little doubt but it consists of raw Recruits; when I speek of 4000 I do not include the Detachmt expected from the West Indies; our good Friend Count D’Estaign has I trust found full Employment for them. You say Wayne is still safe; let him keep a sharp look out, for I still hold the opinion that Sir Henry Clinton is bound in honour to chastise him, for one of the most daring & Insolent Assaults that is to be found in the Annals of Mankind, or the Records of Chivalry, An Achievement so brilliant in itself; (so romantic in the scale of British Estimation) that none but a Hero inspired by the Fortitude, instructed by the Wisdom, and guided by the planet of our Washington, coud by the Exploit at Paulus Hook have furnished materials for a page in History to give it a Parallel.
I am not disappointed at the unfortunate issue of the Penobscot Expedition. The Spirit of Enterprize displayd by our Eastern Brethren on this Occasion will be applauded; but their folly in publishing it to their very Enemies, in Season to enable them by their naval Superiority to defeat it, cannot but expose them to Ridicule & Censure. Depriv’d from the communicative and ostentatious Temper of our Fellow Citizens of the eminent advantages of Secrecy, the Soul of Enterprize; we must atone for it by uncommon Valour. The Success of our Frigates against the West India Fleet is some Counterballance to this unlucky Event.

You will expect no Entertainment in a Correspondence from this Quarter; we are relev’d even from Country News. It is reported that the Prisoners & Deserters from Burgoine’s Army are invited to receive their pay, at a place which is not mentioned to me, and promis’d to be exchanged; And that many of them have gone downward from the neighborhood of Claeverack; & about forty are preparing to follow them. Can all this be true; or is it like most other Country Reports, without foundation? That these people are in motion I believe.
I send an apple, a native of our woods. I have never seen Hughes’ Crab, from which the fine Virginia Cyder is produced, but from description I believe this to be the same Fruit; be so good as to shew it to his Excellency & enquire from him. It may be of use in Husbandry. You see from this how much I am at my Ease. Indeed I feel it very sensibly. To know the Value of domestic Enjoyment, next to Head Quarters I recommend the Chair at the Board of Treasury for ten months of a Season in which both our Friends and our Foes are waging a Succesful War against the publick Credit.
Present my afectionate & respectful Regards to his Excellency & the Family; and believe me to be, with every friendly sentiment Dear Col.   Your affectionate &   most Obd Servt
Jas. Duane
